Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the response filed on 8/8/2022.
Claims 20-26 and 28-33 are allowed in the application.  
The terminal disclaimers filed on 8/8/2022 are acknowledged.

The following is an examiner’s statement of reasons for allowance: 
While Reid teaches tracking, managing and optimizing the execution order of financial batch jobs of a batch stream executing on batch servers and displaying statuses of the batch jobs in a display area, Suri teaches an Autosys job control system including a JIL file, ultimately, the prior arts of record, taken alone or in combination, do not teach at least the interface configured to load, prior to deployment, the plurality of job scripts listed in the interface into the Autosys TM via a batch job, the batch job for deploying the plurality of job scripts in the Autosys TM such that the jobs are deployed to the Autosys TM at greater than a predetermined accuracy rated and wherein the interface is electronically coupled to a single script framework and configured to automatically generate a plurality of Job Information Language (JIL) files of the Autosys TM and deploy the JI files to a plurality of multiple environments, each of said plurality of JI files for use in one of the plurality of multiple environments, said framework configured to provide to the interface metadata associated with the job scripts.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193